DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on October 22, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 90-103 have been added.
Claims 1-89 have been canceled.
Claims 90-103 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
Claim Objections
Claim 91 is objected to because of the following informalities: On lines 1-2 the limitations on “computing device device” has the word “device” twice.  Appropriate correction is required.




Response to Arguments
Applicant’s arguments have been considered, but not found persuasive.  Applicant argues:
A.  Asaria do not send an order to a device associated with a user prior sending the order to the robot.
      Examiner’s Response: Asaria in at least paragraph 0061 discloses that in some embodiments the order processing device 12 may be implemented using one or more of a server, personal computer, data storage devices, etc.  Then in at least paragraph 0078-0079, Asaria discloses that the display device 38 may be not physically coupled to the robot 32 for example, the display device 38 may be provided at product locations to inform the product pickers assigned to those shelves.  In some cases, the display device 38 may be move along with the product pickers to different product locations. Each display device 38 may have a wireless communication device for communicating with the order processing device 12 or the robots.  In some embodiments, the robot 32 may include an
input device 42. The input device 42, as in the illustrated example, may be combined with the display device 38 in the form of a touch sensitive layer ( e.g. a capacitive or pressure
sensitive layer) on the display device 38. In some embodiments, the input device 42 may include other types of input devices, such as physical switches, buttons, keyboards, a
mouse, optical sensors, and so on. The input device 42 may generally allow a human operator to interface with the robot 32 (paragraph 0081). Therefore, there is an scenario where the order processing device communicates the order information to the display device associated with a user prior sending the order to the robot.  There are multiple 

B.  None of the references cited receive a selection of a robot initiated by the user.

      Examiner’s Response:  Asaria in at least paragraph 0114 discloses selecting an order robot by a human (robots receive a command from the human picker to move to the next location).  In addition, Theobald in at least column 7 lines 20-45, discloses command data “instructions” sent to a robot by a human. The robot receives command data from a remote computer system. A command can include scheduling data, which Theobald explains can be the times a mobile robot is to move to one or more of the pickup locations, greeting locations and/or drop off locations. The mobile robot may be remotely controlled by an individual (ex: human operator during performance of one or more tasks —Theobald column 3 lines 52- 54). A human is instructing a robot to move to a specific location by the user interface (remote computer system; Ex: laptop) and the human is therefore selecting an order robot as required by this limitation “selection of the order robot by the human”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 90-96 and 98-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaria (US 2013/0317642 A1) in view of Theobald (US 9,463,927 B1).


Claim 90

Asaria discloses the following limitations:

An order fulfillment system, comprising: a mobile computing device associated with a user; (see at least abstract, Figure 2, paragraphs 0061 and 0078-079).

a mobile robot; (see at least abstract).
a server configured to: (i) receive an order identifying an order item, (see at least abstract, Figure 2 and paragraph 0061-In some embodiments the order processing device may be implemented using one or more of a server, personal computer, data storage devices, etc).
(ii) send the order to the mobile computing device for display to the user, (see at least paragraphs 0061 and 0078-0079- In some embodiments, the display device may be located at a location other than the robot.. For example, the display devices may be provided at product locations to inform the product pickers assigned to those shelves.  In some cases, the display devices may move along with the product pickers to different locations).

and the mobile robot configured to: (i) receive the order sent from the server (see at least paragraphs 0061-0063- In some embodiments the order processing device may be implemented using one or more of a server, personal computer, data storage devices, etc)…the order-processing processor is configured to select one or more robots to excecute the orders).

(ii) following receipt of the order, detect an assist trigger initiated by the user, (see at least paragraphs 0061, 0074, 0116-0117 and 0123-0126-the robot is configured to assist the human when the robot arrives at the product location). 

(iii) in response to detection of the assist trigger, travel to a location associated with the identified item (see at least paragraphs 0116-0118).
and (iv) receive and transport the identified item (see at least paragraphs 0116-0118).

Asaria, in at least paragraphs 0112, 0114 and 0116 discloses that the robot processor may also be configured to execute combination of activities that may be triggered by relevant events.  The robots may wait until they receive a command to move to the next location.  The robot processor may be configured to assist the human picker.  Asaria in at least abstract and figure 8 discloses the robot receiving a product by a human and the robot carrying the order item to a final destination.  Asaria discloses selecting an order robot by a human (paragraph 0114-robots receive a command from the human picker to move to the next location).  Also Theobald discloses the following limitations:

(iii) receive, in response to sending the order to the mobile computing device, a selection of the mobile robot initiated by the user, (see at least column 7 lines 20-45 — Theobald discloses command data “instructions” sent to a robot by a human. The robot receives command data from a remote computer system. A command can include scheduling data, which Theobald explains can be the times a mobile robot is to move to one or more of the pickup locations, greeting locations and/or drop off locations. The mobile robot may be remotely controlled by an individual (ex: human operator during performance of one or more tasks —Theobald column 3 lines 52- 54). A human is instructing a robot to move to a specific location by the user interface (remote computer system; Ex: laptop) and the human is therefore selecting an order robot as required by this limitation “selection of the order robot by the human”). As explained by the Board of Appeals, Theobald does not explicitly teaches that a server receives this selection of a robot by a human, however 

and (iv) in response to receiving the selection, send the order to the mobile robot; (see at least column 7 lines 20-45).

It would have obvious to one of ordinary skill in the art at the time the invention was filed to combine the teaching of Asaria and Theobald in order to provide improved methods for transporting and sorting items between locations (Theobald column 1 lines 45-50). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes, within routine skill and creativity.

Claim 91
Furthermore Asaria discloses the following limitations:

wherein the mobile computing device  includes an input device; (see at least paragraphs 0061 and 0078-0081).

and wherein the mobile computing device is configured to: detect an activation of the input device by the user; and in response detecting the activation, generate the selection of the mobile robot, and send the selection to the server (see at least paragraphs 0061 and 0078-0081- The input device may allow a human operator to interface with the robot).


Claim 92
Furthermore Asaria discloses the following limitations:

 wherein the mobile robot includes an input device; and wherein the mobile robot is further configured to: detect an activation of the input device by the user; and in response to detecting the activation, generate the selection of the mobile robot, and send the selection to the server (see at least paragraphs 0061 and 0078-0081- The input device may allow a human operator to interface with the robot).

Claim 93
Furthermore Asaria discloses the following limitations:

wherein the mobile robot includes an input device; and wherein the mobile robot is configured to detect the assist trigger by detecting an activation of the input device (see at least paragraphs 0061, 0078-0081- The input device may allow a human operator to interface with the robot and paragraphs 0114-0117- the robot may be configure to display information when the robot arrives at the product location to help the human operator).


Claim 94
Furthermore Asaria discloses the following limitations:

wherein the input device detects force input from the user (see at least paragraphs 0061 and 0078-0081- pressure sensitive layer). 


Claim 95
Furthermore Asaria discloses the following limitations:

wherein the input device comprises one or more of a designated panel, a gyro, an accelerometer, an inertial measurement unit (IMU) (see at least paragraph 0080).

Claim  96 

Asaria discloses that in some embodiments, the input device includes other devices such as optical sensors.  Asaria does not explicitly discloses the following limitations, however Theobald does:

wherein the input device includes a microphone; and wherein the activation includes an audible command spoken by the user (see at least column 5 lines 1-25).

It would have obvious to one of ordinary skill in the art at the time the invention was filed to combine the teaching of Asaria and Theobald in order to provide improved methods for transporting and sorting items between locations (Theobald column 1 lines 45-50). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes, within routine skill and creativity.


Claim 98
Furthermore Asaria discloses the following limitations:

wherein the information capture device includes one or more of a depth camera, a Red Green Blue (RGB) camera, a photographic camera, a video camera, a scanner, and a wireless receiver (see at least paragraphs 0081-0085).

Claim 99
Furthermore Asaria discloses the following limitations:

wherein the server is further configured to:

determine that the order is complete; and (see at least figure 8 and paragraph 0145).

send an instruction to the mobile robot to travel with the identified item to a destination (see at least figure 8 and paragraph 0148).

Claim 100
Furthermore Asaria discloses the following limitations:

wherein the server is further configured to, prior to determining that the order is complete, to: determine that the order is nearly complete based on predetermined criteria; (see at least figure 8 and paragraph 0145).

in response to determining that the order is nearly complete, dispatching a further mobile robot. (see at least figure 8 and paragraph 0145-0148).

Claim 101
Furthermore Asaria discloses the following limitations:

wherein the predetermined criteria include a number of remaining items to be picked (see at least figure 8 and paragraph 0145-0148).




Claim 102

Asaria discloses determining if an order is complete and considering distances, congestion and utilization information to complete orders in the shortest amount of time (paragraphs 0094-0099).  Asaria does not explicitly disclose the following limitation:

wherein the predetermined criteria include a remaining time to completion.

However Theobald discloses processing fulfilment priority (column 8 lines 40-45) and scheduling data identifying specific times (column 7 lines 40-50), where the mobile robots for example are instructed to receive designated items and deliver those items to designated locations at certain times or time frames (column 12 lines 1-10).  Therefore to determine that an order is nearly complete based on remaining time to completion is made obvious in view of the teachings.  It would have obvious to one of ordinary skill in the art at the time the invention was filed to combine the teaching of Asaria and Theobald in order to provide improved methods for transporting and sorting items between locations (Theobald column 1 lines 45-50). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes, within routine skill and creativity.



Claim 103
Furthermore Asaria discloses the following limitations:

wherein the mobile computing device comprises one or more of a heads-up display, a smart watch, a tablet, a scanner, and a headset (see at least paragraphs 0061 and 0078-0079).

Claim 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaria (US 2013/0317642 A1) in view of Theobald (US 9,463,927 B1), further in view of Yeong-Jae Yu (KR101202398 B1).

Claim 97

Furthermore, Asaria discloses the following limitations:

wherein the mobile robot includes an information capture device; (see at least paragraph 0081).

The combination Asaria/Theobald does not explicitly disclose the following limitations, however Yeong-Jae Yu does:

and wherein the mobile robot is configured to: during travel to the location associated with the identified item, detect the user and maintain a predetermined distance from the user (see at least abstract and figure 1).

It would have obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Asaria/Theobald with the teachings in Yeong-Jae Yu in order to provide a mobile robot which follows a human worker capable of following efficiently (Yeong-Jae Yu-paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes, within routine skill and creativity.



CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687